—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that defendant’s conviction of conspiracy in the second degree should be reversed because no overt act was alleged and proven (see, Penal Law § 105.20). The first two overt acts alleged in the indictment were not overt acts in furtherance of the conspiracy because they were conversations between the conspirators by which the conspiracy was formed (see, People v Bongarzone, 116 AD2d 164, 169, affd 69 NY2d 892). However, the second two overt acts alleged in the indictment, that defendant aided Moore in the commission of the murder by providing access to *955the victim’s home and that defendant and Moore, acting in concert, repeatedly stabbed the victim causing her death, were properly alleged and proven.
Defendant failed to preserve for review his contention that the verdict was repugnant (see, People v Alfaro, 66 NY2d 985), and we decline to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Finally, defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Conspiracy, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.